     Case 2:21-cv-06453-SB-MRW Document 1 Filed 08/10/21 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
 2   Law Offices of Todd M. Friedman, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: (323) 306-4234
 5   Fax: (866)633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
     TERRY FABRICANT, individually            )   Case No. 2:21-cv-6453
11
     and on behalf of all others similarly    )
12   situated,                                )   CLASS ACTION
13                                            )
     Plaintiff,                               )   COMPLAINT FOR VIOLATIONS
14                                            )   OF:
15          vs.                               )
                                              )   1. NEGLIGENT VIOLATIONS OF
16                                                   THE TELEPHONE CONSUMER
                                              )      PROTECTION ACT [47 U.S.C.
17   ABSTRACT CAPITAL INC. and                )      §227 ET SEQ.]
     DOES 1 through 10, inclusive, and        )   2. WILLFUL VIOLATIONS OF THE
18                                                   TELEPHONE CONSUMER
     each of them,                            )      PROTECTION ACT [47 U.S.C.
19                                            )      §227 ET SEQ.]
20   Defendants.                              )
                                              )   DEMAND FOR JURY TRIAL
21
                                              )
22
23          Plaintiff, TERRY FABRICANT (“Plaintiff”), individually and on behalf of

24   all others similarly situated, allege the following upon information and belief based

25   upon personal knowledge:

26                               NATURE OF THE CASE

27
            1.     Plaintiff brings this action individually and others similarly situated

28
     seeking damages and any other available legal or equitable remedies resulting from



                                   CLASS ACTION COMPLAINT
                                              -1-
     Case 2:21-cv-06453-SB-MRW Document 1 Filed 08/10/21 Page 2 of 8 Page ID #:2




 1   the illegal actions of ABSTRACT CAPITAL INC. (“Defendant”), in negligently,
 2   knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
 3   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
 4   (“TCPA”), thereby invading Plaintiff’ privacy.
 5                              JURISDICTION & VENUE
 6           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7   a resident of California, seeks relief on behalf of a Class, which will result in at
 8   least one class member belonging to a different state than that of Defendant, a
 9   company with its principal place of business and State of Incorporation in New
10   York state. Plaintiff also seeks up to $1,500.00 in damages for each call in violation
11   of the TCPA, which, when aggregated among a proposed class in the thousands,
12   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
13   diversity jurisdiction and the damages threshold under the Class Action Fairness
14   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
15           3.     Venue is proper in the United States District Court for the Central
16   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
17   because Defendant does business within the state of California and Plaintiff resides
18   within this District.
19                                        PARTIES
20           4.   Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
21   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153
22   (39).

23           5.   Defendant, ABSTRACT CAPITAL INC. (“Defendant”), is a

24   corporate finance and business investing company and is a “person” as defined by

25
     47 U.S.C. § 153 (39).

26
             6.   The above-named Defendant, and its subsidiaries and agents, are

27
     collectively referred to as “Defendants.” The true names and capacities of the

28
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are



                                  CLASS ACTION COMPLAINT
                                             -2-
     Case 2:21-cv-06453-SB-MRW Document 1 Filed 08/10/21 Page 3 of 8 Page ID #:3




 1   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 2   names. Each of the Defendants designated herein as a DOE is legally responsible
 3   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 4   Complaint to reflect the true names and capacities of the DOE Defendants when
 5   such identities become known.
 6         7.     Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendant was acting as an agent and/or employee of each of the other
 8   Defendants and was acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendants.
10   Plaintiff are informed and believe that each of the acts and/or omissions complained
11   of herein was made known to, and ratified by, each of the other Defendants.
12                             FACTUAL ALLEGATIONS
13         8.     Beginning in or around March 5, 2020, Defendant contacted Plaintiff
14   on his cellular telephone, number ending in -1083, in an effort to sell or solicit its
15   services.
16         9.     Defendant called Plaintiff once on March 5, 2020, once on March 9,
17   2020 and once on March 10, 2020.
18         10.    The phone calls placed to Plaintiff’s cellular telephone were placed
19   via an “automatic telephone dialing system,” (“ATDS”) as defined by 47 U.S.C.
20   §227(a)(1) and as prohibited by 47 U.S.C. §227b(1)(A).
21         11.    Defendant’s calls constituted calls that were not for emergency
22   purposes as defined by 47 U.S.C. § 227(b)(1)(A).

23         12.    Defendant’s calls were placed to telephone number assigned to a

24   cellular telephone service for which Plaintiff incur a charge for incoming calls

25
     pursuant to 47 U.S.C. § 227(b)(1).

26
           13.    Plaintiff is not a customer of Defendant’s services and has never

27
     provided any personal information, including his cellular telephone numbers, to

28
     Defendant for any purpose whatsoever. In addition, Plaintiff told Defendant at



                                  CLASS ACTION COMPLAINT
                                             -3-
     Case 2:21-cv-06453-SB-MRW Document 1 Filed 08/10/21 Page 4 of 8 Page ID #:4




 1   least once to stop contacting them and Plaintiff has been registered on the Do-Not-
 2   Call Registry for at least thirty (30) days prior to Defendant contacting him.
 3   Accordingly, Defendant never received Plaintiff’ “prior express consent” to receive
 4   calls using an automatic telephone dialing system or an artificial or prerecorded
 5   voice on their cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 6                                CLASS ALLEGATIONS
 7         14.    Plaintiff bring this action on behalf of themselves and all others
 8   similarly situated, as a member of the proposed class (hereafter “The Class”)
 9   defined as follows:
10
                  All persons within the United States who received any
11
                  telephone calls from Defendant to said person’s cellular
12                telephone made through the use of any automatic
13                telephone dialing system or an artificial or prerecorded
                  voice and such person had not previously consented to
14                receiving such calls within the four years prior to the
15                filing of this Complaint
16
           15.    Plaintiff represents, and is a member of, The Class, consisting of All
17
     persons within the United States who received any telephone calls from Defendant
18
     to said person’s cellular telephone made through the use of any automatic telephone
19
     dialing system or an artificial or prerecorded voice and such person had not
20
     previously not provided their cellular telephone number to Defendant within the
21
     four years prior to the filing of this Complaint.
22
           16.    Defendant, its employees and agents are excluded from The Class.
23
     Plaintiff does not know the number of members in The Class, but believes the Class
24
     members number in the thousands, if not more. Thus, this matter should be
25
     certified as a Class Action to assist in the expeditious litigation of the matter.
26
           17.    The Class is so numerous that the individual joinder of all of its
27
     members is impractical. While the exact number and identities of The Class
28
     members are unknown to Plaintiff at this time and can only be ascertained through


                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:21-cv-06453-SB-MRW Document 1 Filed 08/10/21 Page 5 of 8 Page ID #:5




 1   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 2   The Class includes thousands of members.            Plaintiff alleges that The Class
 3   members may be ascertained by the records maintained by Defendant.
 4            18.   Plaintiff and members of The Class were harmed by the acts of
 5   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 6   and Class members via their cellular telephones thereby causing Plaintiff and Class
 7   members to incur certain charges or reduced telephone time for which Plaintiff and
 8   Class members had previously paid by having to retrieve or administer messages
 9   left by Defendant during those illegal calls, and invading the privacy of said
10   Plaintiff and Class members.
11            19.   Common questions of fact and law exist as to all members of The
12   Class which predominate over any questions affecting only individual members of
13   The Class. These common legal and factual questions, which do not vary between
14   Class members, and which may be determined without reference to the individual
15   circumstances of any Class members, include, but are not limited to, the following:
16
                    a.   Whether, within the four years prior to the filing of this
17
                         Complaint, Defendant made any call (other than a call made for
18                       emergency purposes or made with the prior express consent of
19
                         the called party) to a Class member using any automatic
                         telephone dialing system or any artificial or prerecorded voice
20                       to any telephone number assigned to a cellular telephone
21                       service;
                    b.   Whether Plaintiff and the Class members were damages
22                       thereby, and the extent of damages for such violation; and
23                  c.   Whether Defendant should be enjoined from engaging in such
                         conduct in the future.
24
25
              20.   As a person that received numerous calls from Defendant using an
26
     automatic telephone dialing system or an artificial or prerecorded voice, without
27
     Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
28
     Class.


                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 2:21-cv-06453-SB-MRW Document 1 Filed 08/10/21 Page 6 of 8 Page ID #:6




 1         21.    Plaintiff will fairly and adequately protect the interests of the members
 2   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 3   class actions.
 4         22.    A class action is superior to other available methods of fair and
 5   efficient adjudication of this controversy, since individual litigation of the claims
 6   of all Class members is impracticable. Even if every Class member could afford
 7   individual litigation, the court system could not. It would be unduly burdensome
 8   to the courts in which individual litigation of numerous issues would proceed.
 9   Individualized litigation would also present the potential for varying, inconsistent,
10   or contradictory judgments and would magnify the delay and expense to all parties
11   and to the court system resulting from multiple trials of the same complex factual
12   issues. By contrast, the conduct of this action as a class action presents fewer
13   management difficulties, conserves the resources of the parties and of the court
14   system, and protects the rights of each Class member.
15         23.    The prosecution of separate actions by individual Class members
16   would create a risk of adjudications with respect to them that would, as a practical
17   matter, be dispositive of the interests of the other Class members not parties to such
18   adjudications or that would substantially impair or impede the ability of such non-
19   party Class members to protect their interests.
20         24.    Defendant has acted or refused to act in respects generally applicable
21   to The Class, thereby making appropriate final and injunctive relief with regard to
22   the members of the California Class as a whole.

23
                            FIRST CAUSE OF ACTION
24         Negligent Violations of the Telephone Consumer Protection Act
25                               47 U.S.C. §227 et seq.
26         25. Plaintiff repeats and incorporate by reference into this cause of action
27   the allegations set forth above at Paragraphs 1-24.
28         26.    The foregoing acts and omissions of Defendant constitute numerous


                                   CLASS ACTION COMPLAINT
                                              -6-
     Case 2:21-cv-06453-SB-MRW Document 1 Filed 08/10/21 Page 7 of 8 Page ID #:7




 1   and multiple negligent violations of the TCPA, including but not limited to each
 2   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 3          27.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 4   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 5   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 6          28.   Plaintiff and the Class members are also entitled to and seek
 7   injunctive relief prohibiting such conduct in the future.
 8
                         SECOND CAUSE OF ACTION
 9
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
10                            47 U.S.C. §227 et seq.
11       29. Plaintiff repeats and incorporates by reference into this cause of
12   action the allegations set forth above at Paragraphs 1-28.
13          30.   The foregoing acts and omissions of Defendant constitute numerous
14   and multiple knowing and/or willful violations of the TCPA, including but not
15   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
16   seq.
17          31.   As a result of Defendant’s knowing and/or willful violations of 47
18   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
19   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
20   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
21          32.   Plaintiff and the Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.
23                                PRAYER FOR RELIEF
24   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
25
                             FIRST CAUSE OF ACTION
26          Negligent Violations of the Telephone Consumer Protection Act
27                               47 U.S.C. §227 et seq.
               • As a result of Defendant’s negligent violations of 47 U.S.C.
28               §227(b)(1), Plaintiff and the Class members are entitled to and


                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:21-cv-06453-SB-MRW Document 1 Filed 08/10/21 Page 8 of 8 Page ID #:8




 1                request $500 in statutory damages, for each and every violation,
                  pursuant to 47 U.S.C. 227(b)(3)(B); and
 2              • Any and all other relief that the Court deems just and proper.
 3
                          SECOND CAUSE OF ACTION
 4
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 5                              47 U.S.C. §227 et seq.
 6            • As a result of Defendant’s willful and/or knowing violations of 47
                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
 7              and request treble damages, as provided by statute, up to $1,500, for
 8              each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
                U.S.C. §227(b)(3)(C); and
 9
              • Any and all other relief that the Court deems just and proper.
10
11   Respectfully Submitted this 10th Day of August, 2021.
12                                  LAW OFFICES OF TODD M. FRIEDMAN, P.C.
13
14                                   By: s/ Todd M. Friedman
                                         Todd M. Friedman
15                                       Law Offices of Todd M. Friedman
16                                       Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28



                                CLASS ACTION COMPLAINT
                                           -8-
